internal_revenue_service department of the treasury s i n s i n s i n no third party contact xxxxxxxxxxxxxxxxxxxxk xxxxxxxxxxxxxxxxxxxxxkxxx xxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxx washington dc contact person telephone number tn reference to xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx date jan op e eo t ein xxxxxxxxxxx legend p xxxxxxxxxxrxxxxxxxxxxx -s xxxxxxxxxxxk t xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxkxxkxxxxxxkxxx x xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxkxxxkx o xxxx a xxxxxxxxxxxxxxxxxxxxxxxxxxakkxkk b xxxxxxxxxxxxxxxxxxxxkxx l xxxxxxxxxxxxxxxxxxxxxxxx r xxxxxxxxxxxxxxxxxxxxxxxkxkx d xxxx e xx f xx g xx h xxx i xx j xxx ml xxxxxxxxxxxxxxxxxxxxxkxxk m2 xxxxxxxxxxxxxxxxxxxkxxxxxxxxxxkxxxx gentlemen this is in response to your ruling_request dated october as updated modified revised and supplemented by subsequent correspondence dated date proposed transaction in which you request certain rulings with respect to and november background p was incorporated under the laws of the state of o as not-for-profit corporation in d consists of fifteen members year rotating basis maintain a home for the care of aged infirm and distressed a fraternal_organization their wives widows members of r orphans and children the members are appointed on a p was initially incorporated to provide and p has a board_of trustees which p operates homes for the aged either directly or through p provides support services to two wholly owned subsidiaries a a xxxxxxxxxxxxxxxxxxxxx operating subsidiaries ml and m2 nursing facility consisting of h beds and a licensed residential care facility consisting of e beds m2 operates a residential care facility consisting of beds and independent housing for the elderly consisting of g units any individual who may require nursing care m2 are available to members of the r fraternity and their respective families admissions to ml is open to the facilities of ml operates both a licensed p is currently recognized as exempt under sec_501 of the internal_revenue_code_of_1986 hereafter code been held to be a publicly supported charity within the meaning of sec_509 a vi of the code and b p has s is a not-for-profit corporation organized under the laws of the state of o as a wholly owned subsidiary of p sole member elected by p’s board_of trustees all of the members s’s board_of trustees are p is s's s is recognized as exempt under sec_501 of the code and has been held that it can reasonably be expected to be a publicly_supported_organization described in sec_509 of the code t was established pursuant to the last will and testament of t was established to build and operate an old age b and is administered subject_to the jurisdiction of the probate_court of l home open to elderly members of r and their spouses as well as certain aged clergy facility of i units for the benefit of elderly rs and their wives and widows and superannuated clergy ti operates a congregate residential by letter dated date the service held that for taxable years beginning with september operating_foundation within the meaning of sec_4942 the code under sec_501 and otherwise qualified for recognition of exemption t was a private of the code of by letter dated date the service determined that t had terminated its status as provisions of sec_507 b effective january a public charity recognized p as the contingent beneficiary of t it was classified as in a private_foundation under the of the code and that the probate_court of l a section x is a not for profit corporation organized under the laws of the state of o elderly exempt under sec_501 that it can reasonably be expected to be by letter dated august of the code x was recognized as and has been held a publicly supported xx operates independent living housing for the xxxxxxxxxxxxxxkxxkkxk organization described in sec_509 of the code the proposed transaction on date the x and s boards of trustees determined that it was in their best interest to merge and x and s entered into a merger and consolidation agreement an action was initiated in the probate_court of l to facilitate the consolidation of t into the attorney_general of q has agreed to the consolidation approved the consolidation subject_to the issuance of private_letter_ruling letter_ruling the court will permit the termination of t and the transfer of its assets and operations to s subject_to continuing to fulfil the charitable purposes of the grantor of tf the probate_court of l upon the issuance of a favorable private a favorable the information furnished shows that currently has a board_of trustees which consists of three members consolidation and merger dollar_figure's board_of trustees will have seven members its name to a after the consolidation and merger will change p will remain the sole member of s after the in conjunction with the consolidation the assets and charitable activities of t will be consolidated into s and will be carried on by s of all further responsibility thereafter t’s trustees will be discharged the information furnished shows that t operates a congregate residential facility of i units and that x operates independent living housing for the elderly it x s facilities are located on j acres of land in l represented that after the consolidation and merger i's and x's operations will be continued by will be broadened to include any elderly member of the public regardless of affiliation with the r fraternity is represented that s may increase the scope of its services by providing a residential care facility for the elderly is represented that t’s and admissions to the facility also it is it p represents that it proposes to engage in the merger and consolidation for the following business reasons to promote flexible and efficient management by a concentrating long range planning and policy decisions in p and allowing the subsidiaries to focus their efforts on certain specific operations to facilitate long-range planning on a state-wide b basis xxxxxxxxxxxxxxxxxxxxx to integrate the functions of t and x into a system cc which will include p and its operating subsidiaries to expand access to d care and other elderly support services which will be provided by p and its operating subsidiaries and convenience of nursing to promote efficient use of financial human and e facility resources among t x p and f to enhance fraternal philanthropy efforts in order to more ably serve the neediest constituents of the elderly community the information furnished shows that immediately following a favorable private_letter_ruling x will be the issuance of merged into and will be the surviving corporation the information furnished shows that immediately following the issuance of consolidated into s carried on by a favorable private_letter_ruling t will be and t’s charitable activities will be further further the information furnished shows that s will assume t all of the liabilities of t and x including the commitment of and x to provide support to their respective residents is represented that s will provide care and housing moreover it to aged individuals who would otherwise be unable to provide for themselves further and more specifically the information furnished shows that immediately after the consolidation and merger p and s will continue to be operated in charitable a manner which is consistent with the requirements of sec_501 of the code the facilities of s will be financially available to b a substantial number of elderly individuals who require care and support within the surrounding and r communities s will have a policy to ensure that all residents c will be retained should they become unable to meet their financial obligations needs for reasons other than transfers of their property for less than fair_market_value s will offer admissions to indigent persons to the d extent space for the type of care and support required by the individual is available and the corporation has xxxxxxxxxxxxxxxxxxxxkx the necessary financial resources yecc e the services that will be rendered by will be available to all or a reasonable proportion of its residents at substantially below the actual cost thereof to the extent of the corporation’s financial ability the services that will be rendered by s are of the f type which minister to the needs and the relief of hardship or distress of aged individuals g pb will provide management services to s the various assets that will be transferred by t and h x as part of the merger and consolidation respectively will be a one time occurrence the activities of p will substantially assist s in i accomplishing its charitable purposes j lowest feasible cost is committed to operating its facilities at the will succeed in the interest of both t and x ina k relationship with a neighboring health_care_facility to provide nursing care to its residents the amount of any payments made between p and s will l be equal to the actual costs of services provided by one another and such amounts will be equal to or less than fair_market_value no part of the net_earnings of p t and x will m inure directly or indirectly to the benefit of any private_shareholder_or_individual no employer or any of the aforementioned organizations will receive more than reasonable_compensation for the services that they may render and s the total amount of financial grants which p will n provide to will be greater than the aggregate amount of rental and other_payments which may be paid_by s to pp law sec_501 recognition organizations that are organized and operated exclusively for of the code provides in part of exemption from federal_income_tax of for the ooc u5 xxxxxxxxxxxxxxxxxxxkk charitable or educational_purposes no part of the net_earnings of which inures to the benefit of any private shareholder of individual the term charitable is defined by sec_1 c - of the income_tax regulations hereafter regulations to d include relief of the poor and distressed or of the underprivileged sec_509 of the code states in pertinent part the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_509 a sec_509 organizations are publicly supported and a of the code a in general organizations described in that and sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations exempt from federal_income_tax under sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions sec_512 of the code provides that there shall be excluded from unrelated_business_taxable_income all gains from the sale exchange or other_disposition of property other than property which would properly be includable in inventory if on had at the close of a taxable_year or property_held_primarily_for_sale to customers in the ordinary course of trade_or_business sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the purpose or function constituting the basis for income derived for debt-financed_property that is not used substantially for tax exempt purposes sec_1_513-1 of the regulations provides that a trade_or_business is substantially related to an organization's exempt purposes when the business activity has a substantial causal relationship to the achievement of the exempt purposes for which such organization was formed revrul_57_467 holds that a home for aged people that does _7- xxxxxxxxxxxxxxxxxxkxk not accept charity guests and that requires the discharge of guests who fail to make certain required monthly payments is not organized and operated exclusively for charitable purposes and is therefore not entitled to exemption from federal_income_tax under sec_501 of the code rul rev holds that c b if otherwise qualified a home for the aged is exempt under sec_501 of the code if the organization is dedicated to providing and in fact furnishes care and housing to aged individuals who would otherwise be unable to provide for themselves without hardship proportion of its residents at substantially below the actual costs thereof to the extent of the organization’s financial ability and the needs and the relief of hardship or distress of aged individuals the services are of the type which minister to such services are rendered to all or a reasonable revrul_64_231 1964_2_cb_139 holds that an entrance a required lump sum life-care payment as fee paid in addition to a prerequisite to obtaining direct personal services and residence in a home for the aged must be included along with the required lump-sum life-care payments to the home in determining whether the home meets the below cost requirement of revrul_61_72 revrul_72_124 1972_1_cb_145 holds that homes for the aged that meet the special needs of the elderly such as the need for health care financial security and residential facilities designed to meet the specific physical social and recreational requirements of the elderly qualify for recognition of exemption under sec_501 of the code revrul_79_18 1979_1_cb_194 holds that a nonprofit organization that provides specially designed housing to elderly persons at the lowest feasible cost and maintains in residence those tenants who subsequently become unable to pay its monthly fees is an organization operated exclusively for charitable purposes within the meaning of sec_501 of the code analysis the purposes and activities of pb will not be changed as a result of the reorganization maintain a home for the care of aged infirm and distressed members of r their wives widows orphans and children as has in the past will continue to operate an h bed licensed nursing facility ane bed licensed residential care facility an bed residential care facility and a it further ps operating subsidiaries m1 and m2 gq unit independent housing facility for the p will continue to provide and 3o xxxxxxxxxxxxxxxxxxkkk h s e r f o b s c n a s p thus p’s exempt status will not be affected by the elderly reorganization or related transactions continue to be exempt under sec_501 to be a publicly supported charity within the meaning of sec_509 a vi of the code and b accordingly p will and will continue s is a wholly owned subsidiary of p and is recognized as of the code of the code exempt under sec_501 be a publicly_supported_organization described in sec_509 the information furnished reflects that the various assets and facilities that will be transferred by t and x to directly and indirectly by in carrying out its exempt_activities cease to exist after the merger and consolidation t and x will as part of the merger and consolidation will be used has been held to s after the merger and consolidation will operate the i and will operate the independent living housing unit congregate residential facility that was originally operated by t for the elderly that was originally operated by x information furnished establishes that both before and after the merger and consolidation the i unit congregate residential facility and the independent living housing for the elderly have always been and will continue to be operated as homes for the aged that meet the special needs of the elderly the requirements imposed under rev ruls and supra are satisfied because the because after the merger and consolidation will operate the i unit congregate residential facility and the independent living housing for the elderly as t and x had operated them in the past we also conclude that these facilities will be substantially related to s’s exempt purposes within the meaning of sec_1_513-1 of the regulations the income generated by these facilities will not be treated as unrelated_business_taxable_income thus the information furnished indicates that p will provide is represented that the amount of any payments made management services to and that p’s activities will substantially assist in accomplishing its charitable purposes further it between p and sdollar_figure will be equal to the actual costs of services provided and that such amounts will be equal to or less than fair_market_value is represented that neither p nor will receive more than reasonable_compensation for any services they may render amount of financial grants which p will provide to s will be greater than the aggregate amount of rental and other_payments which may be paid_by s to p is represented that the total finally it moreover it aa yee017051 xxxxxxxxxxxxxxxxxxxxk rulings accordingly based on the information furnished we rule as follows and the subsidiary s will remain tax-exempt after the proposed merger and consolidation the parent p organizations within the meaning of sec_501 of the code p will remain a publicly supported charity within the meaning of sec_509 b a vi publicly supported charity within the meaning of sec_509 and s will remain a of the code of the code and the participation of the trust t and the x exempt organization in the consolidation and merger respectively will not adversely affect their current status as exempt_organizations within the meaning of sec_501 of the code or their respective status as publicly supported charities within the meaning of sec_509 of the code any transfer of funds assets services and or personnel by or among the p with the consolidation and merger will not generate unrelated_business_taxable_income pursuant to sec_511 through inclusive of the code t and x in conjunction s we are informing the key district_director for the subject please keep a copy of this ruling organization of this action in the permanent records of p s t and x this ruling is directed only to the taxpayers who requested sec_6110 of the code provides that it may not be it used or cited as precedent aanste yours wth j leave fount a acting chief exempt_organizations technical branch
